Case: 15-10142    Date Filed: 09/14/2015   Page: 1 of 5


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-10142
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 5:13-cr-00037-RS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

RICHARD HENRI VISSERS,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                             (September 14, 2015)

Before MARCUS, MARTIN and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Richard Henri Vissers appeals his total 42-month sentence, imposed after he

pleaded guilty to two counts of making a false statement in a United States
              Case: 15-10142     Date Filed: 09/14/2015    Page: 2 of 5


passport application, in violation of 18 U.S.C. § 1542, and one count of aggravated

identity theft, in violation of 18 U.S.C. § 1028A. On appeal, Vissers argues that

the district court erred in applying a four-level enhancement under U.S.S.G. §

2L2.2(b)(3)(A) for fraudulent use of a United States passport.            After careful

review, we affirm.

      We review a district court’s interpretation of the Sentencing Guidelines de

novo. United States v. Maxwell, 579 F.3d 1282, 1305 (11th Cir. 2009). We

review for clear error the district court’s application of the relevant conduct

guideline in U.S.S.G. § 1B1.3 to the facts of a case. United States v. Valladares,

544 F.3d 1257, 1267 (11th Cir. 2008). Review for clear error is deferential, and

we will not disturb the district court’s finding unless left with a definite and firm

conviction that a mistake was made. United States v. Ghertler, 605 F.3d 1256,

1267 (11th Cir. 2010). If a defendant fails to object to an alleged violation of the

Federal Rules of Criminal Procedure at sentencing, we review only for plain error.

See United States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007). To show plain

error, a defendant must show (1) an error, (2) that is plain, and (3) that affected his

substantial rights. United States v. Turner, 474 F.3d 1265, 1276 (11th Cir. 2007).

If the defendant satisfies the three conditions, we may exercise our discretion to

recognize the error if it “seriously affects the fairness, integrity, or public

reputation of judicial proceedings.” Id. Further, we “may decline to address an


                                          2
              Case: 15-10142     Date Filed: 09/14/2015    Page: 3 of 5


argument where a party fails to provide arguments on the merits of an issue” in his

appeal brief. United States v. Gupta, 463 F.3d 1182, 1195 (11th Cir. 2006).

       Where a defendant is convicted for making a false statement in an

application for a United States passport, a four-level sentencing enhancement may

apply where “the defendant fraudulently obtained or used . . . a United States

passport.” U.S.S.G. § 2L2.2(b)(3)(A). In determining whether this enhancement

applies, the district court may consider relevant conduct. U.S.S.G. §§ 1B1.2(b),

1B1.3. Relevant conduct is defined as “all acts and omissions committed . . . by

the defendant . . . that occurred during the commission of the offense of conviction,

in preparation for that offense, or in the course of attempting to avoid detection or

responsibility for that offense.” § 1B1.3(a)(1)(A).

      Rule 32 of the Federal Rules of Criminal Procedure requires a district court

to rule on “any disputed portion of the presentence report or other controverted

matter,” or to “determine that a ruling is unnecessary.”           Fed. R. Crim. P.

32(i)(3)(B). However, we’ve previously held that “a sentencing court’s failure to

make individualized findings regarding the scope of the defendant’s activity is not

grounds for vacating a sentence if the record support[s] the court’s determination

with respect to the offense conduct.” United States v. Daniels, 685 F.3d 1237,

1253 (11th Cir. 2012) (quotation omitted). We’ve also rejected the argument that a

district court failed to make explicit findings of fact where the court “did not depart


                                          3
               Case: 15-10142    Date Filed: 09/14/2015    Page: 4 of 5


from the guidelines range and clearly resolved all disputed factual issues in favor

of the [presentence investigation report (PSI)].” Id. (quotation omitted).

      In this case, the district court did not clearly err in applying a four-level

sentencing enhancement under U.S.S.G. § 2L2.2(b)(3)(A) for Vissers’s fraudulent

use of a United States passport. For starters, the record supports the finding that

Vissers used L.W.C.’s passport to avoid detection for his charged offenses, which

involve Vissers’s use of G.S.S.’s information without authority. According to the

PSI, Vissers obtained L.W.C.’s passport after the two victims, L.W.C. and G.S.S.,

responded to Vissers’s posts on Craigslist about job opportunities. When each

victim met with Vissers, they brought their identification documents. Vissers

made copies of G.S.S.’s birth certificate and social security card, and later used this

information to apply for a United States passport. Vissers also took L.W.C.’s

passport, claiming he needed it as part of L.W.C.’s application because the job

required travel. On August 20, 2013, Vissers was indicted by a federal grand jury

in the Northern District of Florida for making a false statement in a United States

passport application and for aggravated identity theft, based on his use of G.S.S.’s

information.   On August 29, 2013, Vissers was detained in Mexico after he

produced L.W.C.’s passport and identified himself as L.W.C. to the authorities.

      In the PSI Addendum, the probation officer noted that it was reasonable to

conclude that Vissers presented L.W.C.’s passport in Mexico to evade detection by


                                          4
               Case: 15-10142     Date Filed: 09/14/2015    Page: 5 of 5


law enforcement. After hearing testimony from both the government and defense,

the court explicitly adopted the findings of the PSI. We can discern no clear error

in finding that Vissers used L.W.C.’s passport to avoid detection by law

enforcement for the offenses based on his use of G.S.S.’s information. Moreover,

because relevant conduct under § 1B1.3(a)(1) is defined as conduct that occurs “in

the course of attempting to avoid detection” for the charged offense, Vissers’s use

of L.W.C.’s passport constituted relevant conduct for the charged offense.

      As for his claim -- raised for the first time on appeal -- that the district court

plainly erred in resolving the factual dispute about whether Vissers actually

fraudulently used L.W.C.’s passport, we are unpersuaded. For starters, the district

court explicitly adopted the factual findings of the PSI after hearing testimony on

the disputed issue. Because the district court resolved this disputed issue in favor

of the PSI, it made sufficient findings of fact. See Daniels, 685 F.3d at 1253.

Moreover, the record reveals that an agent with the U.S. State Department testified

that Mexican immigration officials informed the State Department that the

defendant had presented the L.W.C. passport to Mexican immigration officials.

There is no error, much less plain error, in the district court’s finding of those facts,

or that Vissers “used” the passport. Accordingly, the court did not clearly err in

applying the enhancement under § 2L2.2(b)(3)(A) to Vissers’s sentence.

      AFFIRMED.


                                           5